Exhibit 10.12

 

WYNDHAM HOTELS & RESORTS INC.
OFFICER DEFERRED COMPENSATION PLAN

 

ARTICLE 1 - INTRODUCTION

 

1.1                               Purpose of Plan

 

The Company has adopted the Plan set forth herein to provide a means by which
certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation and to provide a means for certain other deferrals
of Compensation and to reflect the liabilities-attributable to amounts deferred
by its employees prior to the Company’s separation from Wyndham Worldwide
Corporation.

 

1.2                               Status of Plan

 

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of ERISA and shall be interpreted and
administered to the extent possible in a manner consistent with such intent. The
Plan is also intended to comply with the American Jobs Creation Act of 2004 and
Code Section 409A and shall be interpreted accordingly.

 

ARTICLE 2 - DEFINITIONS

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context.

 

2.1                               Account means, for each Participant, the
account established for his or her benefit under Section 5.1.

 

2.2                               Adoption Agreement means such agreement, if
deemed by the Company to be necessary and appropriate, between Merrill Lynch and
the Employer establishing the Plan and/or containing all the options selected by
the Employer, as the same may be amended from time to time.

 

2.3                               Change of Control means (1) for the purposes
of vesting of any Account balances, the occurrence of a Change in Control as
defined in the Wyndham Hotels & Resorts Inc. 2018 Equity and Incentive Plan; and
(ii) for purposes of distribution of Account balances, a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the Company’s assets, within the meaning of Code Section 409A and
Treasury Regulation Section 1.409A-3(i)(5) or any successor regulation which may
be promulgated under Code Section 409A from time to time.

 

2.4                               Code means the Internal Revenue Code of 1986,
as amended from time to time. Reference to any section or subsection of the Code
includes reference to any comparable or succeeding provisions of any legislation
which amends, supplements or replaces such section or subsection.

 

2.5                               Code Section 409A means Section 409A of Code
and the regulations and guidance promulgated thereunder.

 

--------------------------------------------------------------------------------


 

2.6                               Company shall mean Wyndham Hotels & Resorts
Inc. and its successors.

 

2.7                               Compensation has the meaning elected by the
Employer in the Adoption Agreement or as otherwise determined by the Employer.

 

2.8                               Disability or Disabled means (a) the inability
of a Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (b) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer. Notwithstanding the foregoing, a Participant shall be deemed Disabled
if he or she is determined to be totally disabled by the Social Security
Administration. The Plan Administrator shall determine whether or not a
Participant is Disabled based on such evidence as the Plan Administrator deems
necessary or advisable.

 

2.9                               Effective Date means the date chosen in the
Adoption Agreement as of which the Plan first becomes effective from time to
time.

 

2.10                        Election Form means the participation election form
as approved and prescribed by the Plan Administrator.

 

2.11                        Elective Deferral means the portion of Compensation
which is deferred by a Participant under Section 4.1.

 

2.12                        Eligible Employee means, on the Effective Date or on
any date thereafter, each employee of the Employer who satisfies the criteria
established in the Adoption Agreement, or as otherwise determined by the
Employer in its sole discretion.

 

2.13                        Employer means the corporation referred to in the
Adoption Agreement, any successor to all or a major portion of the Employer’s
assets or business which assumes the obligations of the Employer, and each other
entity that is affiliated with the Employer which adopts the Plan with the
consent of the Employer, provided that the Employer that signs the Adoption
Agreement shall have the sole power to amend this Plan and shall be the Plan
Administrator if no other person or entity is so serving at any time.

 

2.14                        ERISA means the Employee Retirement Income Security
Act of 1974, as amended from time to time. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation which amends, supplements or replaces such section
or subsection.

 

2.15                        Matching Deferral means a deferral for the benefit
of a Participant as described in Section 4.2.

 

2.16                        Participant means any individual who participates in
the Plan in accordance with Article 3.

 

1

--------------------------------------------------------------------------------


 

2.17                        Plan means this Wyndham Hotels & Resorts Inc.
Officer Deferred Compensation Plan, as amended from time to time, and the
provisions of the Adoption Agreement incorporated therein.

 

2.18                        Plan Administrator means the person, persons or
entity designated by the Employer in the Adoption Agreement to administer the
Plan and to serve as the agent for “Company” with respect to the Trust as
contemplated by the agreement establishing the Trust. If no such person or
entity is so serving at any time, the Employer shall be the Plan Administrator.

 

2.19                        Plan Year means the twelve (12)-month period chosen
in the Adoption Agreement.

 

2.20                        Separation from Service means a Participant’s death,
retirement or other termination of employment with the Employer and all of its
affiliates (as determined in accordance with Treasury Regulation
Section 1.409A-1(h)(1)).  For this purpose, the employment relationship shall be
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence (such as temporary employment by the
government), except that if the period of such leave exceeds six (6) months and
the Participant’s right to reemployment is not provided for by statute or
contract, then the employment relationship shall be deemed to have terminated on
the first day immediately following such six (6)-month period.

 

2.21                        Trust means the trust established by the Employer
that identifies the Plan as a plan with respect to which assets are to be held
by the Trustee.

 

2.22                        Trustee means the trustee or trustees under the
Trust.

 

2.23                        Year of Service means the computation period and
service requirement elected in the Adoption Agreement.

 

ARTICLE 3 - PARTICIPATION

 

3.1                               Commencement of Participation

 

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence in accordance with Section 4.1, whether or not any such
election is made, an individual with respect to whom Assumed Amounts (as defined
in Section 4.3) are credited hereunder shall be a Participant with respect to
such Assumed Amounts.

 

3.2                               Continued Participation

 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
participation in respect of any calendar year is not a guarantee of
participation in respect of any future calendar year.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4 - ELECTIVE AND MATCHING DEFERRALS

 

4.1                               Elective Deferrals

 

An individual who is an Eligible Employee on the Effective Date may, by
completing an Elections Form and filing it with the Plan Administrator within
thirty (30) days following the Effective Date, elect to defer a percentage of
one or more payments of Compensation, on such terms as the Plan Administrator
may permit, which are payable to the Participant after the date on which the
individual files the Election Form. Any individual who becomes an Eligible
Employee after the Effective Date may, by completing an Election Form and filing
it with the Plan Administrator within thirty (30) days following the date the
individual first becomes an Eligible Employee, elect to defer a percentage of
one or more payments of Compensation, on such terms as the Plan Administrator
may permit, which are payable to the Participant after the date on which the
individual files the Election Form. Any Eligible Employee who has not otherwise
initially elected to defer Compensation in accordance with this Section 4.1 may
elect to defer a percentage of one or more payments of Compensation, on such
terms as the Plan Administrator may permit, commencing with Compensation paid in
the next succeeding Plan Year, by completing an Election Form prior to the first
day of such succeeding Plan Year. A Participant’s Compensation shall be reduced
in accordance with the Participant’s election hereunder and amounts
deferred-hereunder shall be paid by the Employer to the Trust as soon as
administratively feasible and credited to the Participant’s Account as of the
date the amounts are received by the Trustee.

 

A Participant may change or revoke his or her future deferral election as of the
first day of any Plan Year by giving written notice to the Plan Administrator
before such first day (or any such earlier date as the Plan Administrator may
prescribe).

 

Notwithstanding any other provision herein, any Compensation deferred pursuant
to an Election Form shall be Compensation that relates solely to services
performed after the Election Form is filed.

 

4.2                               Matching Deferrals

 

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, the Employer shall contribute to the Trust Matching Deferrals equal
to the rate of Matching Contribution selected by the Employer at the beginning
of the Plan Year and multiplied by the amount of the Elective Deferrals Credited
to the Participants’ Accounts for such period under Section 4.1. Each Matching
Deferral will be credited, as of the later of the date it is received by the
Trustee or the date the Trustee receives from the Plan Administrator such
instructions as the Trustee may reasonably require to allocate the amount
received among the asset accounts maintained by the Trustee, to the
Participants’ Accounts pro rata in accordance with the amount of Elective
Deferrals of each Participant which are taken into account in calculating the
Matching Deferral.

 

4.3                               Prior Deferred Amounts

 

The Employer has assumed deferred compensation obligations (“Assumed Amounts”)
of certain Participants who were participants of the Wyndham Worldwide
Corporation Officer Deferred Compensation Plan (the “Wyndham Plan”). Assumed
Amounts have become obligations of the Employer hereunder and have been credited
to the Accounts of applicable participants hereunder. Assumed Amounts credited
to Accounts hereunder shall remain subject to the same terms and conditions as
were applicable to such amounts under the terms of the Wyndham Plan and any

 

3

--------------------------------------------------------------------------------


 

applicable Participant election; provided, that the Plan Administrator hereunder
may prescribe rules and regulations governing the Assumed Amounts, including the
ability of Participants to revise the investment vehicles in which the Assumed
Amounts are deemed to be invested.

 

ARTICLE 5 - ACCOUNTS

 

5.1                               Accounts

 

The Plan Administrator shall establish an Account for each Participant
reflecting Assumed Amounts, Elective Deferrals, Matching Deferrals and Incentive
Contributions made for the Participant’s benefit together with any adjustments
for income, gain or loss and any payments from the Account. The Plan
Administrator may cause the Trustee to maintain and invest separate asset
accounts corresponding to each Participant’s Account. As of the last business
day of each calendar quarter, the Plan Administrator shall provide the
Participant with a statement of his or her Account reflecting the income, gains
and losses (realized and unrealized), amounts of deferrals, and distributions of
such Account since the prior statement.

 

5.2                               Investments

 

The assets of the Trust shall be invested in such investments as the Trustee
shall determine. The Trustee may (but is not required to) consider the
Employer’s or a Participant’s investment preferences when investing the assets
attributable to a Participant’s Account.

 

ARTICLE 6 - VESTING

 

6.1                               General

 

A Participant shall be immediately vested in (i.e., shall have a nonforfeitable
right to) all Elective Deferrals, and all income and gain attributable thereto,
credited to his or her Account. A Participant shall become vested in the portion
of his or her Account attributable to Matching Deferrals and income and gain
attributable thereto in accordance with the schedule selected by the Employer,
subject to earlier vesting in accordance with Sections 6.3 and 6.4.

 

6.2                               Vesting Service

 

For purposes of applying the vesting schedule in the Adoption Agreement, a
Participant shall be considered to have completed a Year of Service for each
complete year of full-time service with the Employer or an affiliate, measured
from the Participant’s first date of such employment, unless the Employer also
maintains a 401(k) plan that is qualified under Section 401(a) of the Code in
which the Participant participates, in which case the rules governing vesting
service under that plan shall also be controlling under this Plan.

 

6.3                               Change of Control

 

A Participant shall become fully vested in his or her Account immediately prior
to a Change of Control of the Employer.

 

4

--------------------------------------------------------------------------------


 

6.4                               Death or Disability

 

A Participant shall become fully vested in his or her Account immediately prior
to termination of the Participant’s employment by reason of the Participant’s
death or Disability.

 

ARTICLE 7 - PAYMENTS

 

7.1                               Election as to Time and Form of Payment

 

A Participant shall elect (on the Election Form used to elect to defer
Compensation under Section 4.1) the date at which the Elective Deferrals and
vested Matching Deferrals (including any earnings attributable thereto) will
commence to be paid to the Participant. Such date will be either a fixed date,
which shall be no earlier than five (5) years from the date such election is
made or shall be the date which is seven (7) months following the Participant’s
Separation from Service. The Employer may impose additional requirements on such
elections. The Participant shall also elect thereon for payments to be paid in
either:

 

a.                                      a single lump-sum payment; or

 

b.                                      annual installments over a period
elected by the Participant up to ten (10) years, the amount of each installment
to equal the balance of his or her Account immediately prior to the installment
divided by the number of unpaid installments.

 

Each such election will be effective for the Plan Year for which it is made and
succeeding Plan Years. Such election may not be changed under any circumstances.
Except as provided in Sections 7.2 and 7.3, payment of a Participant’s Account
shall be made in accordance with the Participant’s elections under this
Section 7.1; provided that shares issued in settlement of any Account shall be
issued under the Company’s 2018 Equity and Incentive Plan (or any successor to
such plan).

 

Any designation of beneficiary and form of payment to such beneficiary shall be
made by the Participant on an Election Form filed with the Plan Administrator.
The beneficiary may be changed by the Participant at any time.  The form of
payment set forth in the Election Form may be changed by the Participant;
provided that (i) the change does not take effect for at least twelve (12)
months after the change is made; (ii) the change is made at least one (1) year
prior to the payment date; and (iii) except as set forth in Code Section 409A,
the deferral is for at least five (5) years, all in accordance with Code
Section 409A.

 

7.2                               Change of Control

 

Subject to Section 7.5, as soon as practicable following, and in any event
within sixty (60) days of, a Change of Control, each Participant shall be paid
his or her entire Account balance (including any amount vested pursuant to
Section 6.3) in a single lump sum payment.

 

7.3                               Death

 

If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid within sixty (60) days of the
Participant’s death to the Participant’s designated beneficiary or
beneficiaries, in the form elected by the Participant under either of the
following options:

 

5

--------------------------------------------------------------------------------


 

a.                                      a single lump sum payment; or

 

b.                                      annual installments over a period
elected by the Participant up to ten (10) years, the amount of each installment
to equal the balance of the Account immediately prior to the installment divided
by the number of unpaid installments.

 

If no beneficiary is designated or no designated beneficiary survives the
Participant, payment shall be made to the Participant’s surviving spouse, or, if
none, to his or her issue per stirpes, in a single lump sum.  If no spouse or
issue survives the Participant, payment shall be made in a single lump sum to
the Participant’s estate.

 

7.4                               Taxes

 

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article 7 shall
be withheld.

 

7.5                               Income Inclusion Under Section 409A of the
Code

 

7.5.1 Section 409A. Although the Employer does not guarantee to the Participant
any particular tax treatment relating to the payments under the Plan, it is
intended that such payments be exempt from, or comply with, Code Section 409A,
and the Plan shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.

 

7.5.2 Installments. If, under the Plan, an amount is to be paid in two (2) or
more installments, for purposes of Code Section 409A, each installment shall be
treated as a separate and distinct payment.

 

7.5.3 Separation From Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of the Plan providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment, unless such termination is also a Separation from
Service, and for purposes of any such provision of the Plan, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service.

 

7.5.4 Specified Employee. If a Participant is deemed on the date of termination
of his or her employment to be a “specified employee,” within the meaning of
such term under Code Section 409A(a)(2)(13) and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology, then:

 

a.                                      With regard to any payment, the
providing of any benefit or any distribution of equity that constitutes
“deferred compensation” subject to Code Section 409A, payable upon separation
from service, such payment, benefit or distribution shall not be made or
provided prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of Participant’s Separation from. Service or (ii) the
date of Participant’s death; and

 

6

--------------------------------------------------------------------------------


 

b.                                      On the first day of the seventh (7th)
month following the date of Participant’s Separation from Service or, if
earlier, on the date of his death, (i) all payments delayed pursuant to this
Section 7.5.4 (whether they would otherwise have been payable in a single sum or
in installments in the absence of such delay), shall be paid or reimbursed to
the Participant in a lump sum, and (ii) any remaining payments and benefits due
under the Plan shall be paid or provided in accordance with the normal dates
specified for them herein.

 

7.5.5 Payment Period. Whenever a payment under the Plan specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
forty (40) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

7.5.6. Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Employer be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Code Section 409A or any
damages for failing to comply with Code Section 409A.

 

ARTICLE 8 - PLAN ADMINISTRATOR

 

8.1                               Plan Administration and Interpretation

 

The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously.  Any
individual(s) serving as Plan Administrator who is a Participant will not vote
or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Plan Administrator shall be entitled to rely
on information furnished by a Participant, a beneficiary, the Employer or the
Trustee. The Plan Administrator shall have the responsibility for complying with
any reporting and disclosure requirements or ERISA.

 

8.2                               Powers, Duties, Procedures, Etc.

 

The Plan Administrator shall have such powers and duties, may adopt such
rules and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

 

8.3                               Information

 

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of

 

7

--------------------------------------------------------------------------------


 

Participants, their employment, retirement, death, termination of employment,
and such other pertinent facts as the Plan Administrator may require.

 

8.4                               Indemnification of Plan Administrator

 

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve as Plan Administrator (including
any such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Employer) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

 

ARTICLE 9 - AMENDMENT AND TERMINATION

 

9.1                               Amendments

 

The Employer shall have the right to amend the Plan from time to time, subject
to Section 9.3, by an instrument in writing which has been executed on the
Employer’s behalf by its duly authorized officer.

 

9.2                               Termination of Plan

 

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Employer reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an instrument in
writing which has been executed on the Employer’s behalf by its duly authorized
officer. Upon termination, the Employer may (a) elect to continue to maintain
the Trust to pay benefits hereunder as they become due as if the Plan had not
terminated or, (b) so long as permissible under Code Section 409A, direct the
Trustee to pay promptly to Participants (or their beneficiaries) the vested
balance of their Accounts. For purposes of the preceding sentence, in the event
the Employer chooses to implement clause (b), the Account balances of all
Participants who are in the employ of the Employer at the time the Trustee is
directed to pay such balances shall become fully vested and nonforfeitable.
After Participants and their beneficiaries are paid all Plan benefits to which
they are entitled, all remaining assets of the Trust attributable to
Participants who terminated employment with the Employer prior to termination of
the Plan and who were not fully vested in their Accounts under Article 6 at that
time shall be returned to the Employer. In all cases, the Plan shall be
terminated in accordance with Code Section 409A.

 

9.3                               Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 10 - MISCELLANEOUS

 

10.1                        No Funding

 

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan, and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

 

10.2                        Non-assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary, and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.

 

10.3                        Limitation of Participants’ Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

 

10.4                        Participants Bound

 

Any action with respect to the Plan taken by the Plan Administrator or the
Employer or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits under the Plan.

 

10.5                        Release of Claims

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a release of claims to such
effect; provided, however, that in the event that the period during which such
Participant or beneficiary is entitled to consider such release required under
this Plan (and to revoke such release, if applicable) spans two (2) calendar
years, then any payment that otherwise would have been payable during the first
calendar year will in no case be made until the later of (A) the end of the
revocation period (assuming that such Participant or beneficiary does not
revoke) or (B) the first business day of the second calendar year (regardless of
whether such Participant or beneficiary used the full time period allowed for
consideration), as and to the extent required for purposes of Code Section 409A.
If any Participant or beneficiary is determined by the Plan Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid

 

9

--------------------------------------------------------------------------------


 

release of claims, the Plan Administrator may cause the payment or payments
becoming due to such person to be made to another person for his or her benefit
without responsibility on the part of the Plan Administrator, the Employer or
the Trustee to follow the application of such funds.

 

10.6                        Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state of Delaware, without effect to conflicts of laws
provisions thereof. If any provision shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

10.7                        Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

10

--------------------------------------------------------------------------------